REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 20 recites system comprising: 
a user device; and 
a controller configured to control a temperature of water contained by a water tank, wherein the controller comprises: 
a user interface configured to receive one or more user inputs indicative of a request to set a control parameter of the controller; 
communication circuitry configured to receive, from the user device, an electronic signal; and 
processing circuitry configured to: 
identify, from the electronic signal, one or more first data packets that include a request to disable an ability to change, based on the one or more user inputs received by the user interface, the control parameter of the controller; and 
in response to receiving the one or more first data packets, disable the ability to change the control parameter of the controller.

Claim 1 and 11 recite a controller and method for the system of claim 20.

The related prior art does not anticipate or render obvious the invention above:
Miu et al. (US 8983283 B2) discloses method and apparatus for operating an electric water heater by utilizing a control module which controlling the operation of the electric water heater by selectively energizing and/or de-energizing one or more heating elements. The consumer interface module enables a user to input a set point temperature for the electric water heater and select an energy savings mode. The control module continuously monitors and adjusts the user-selected set point temperature until a capacity of the water heater matches consumer usage (abstract, Fig. 2, Fig. 3A, and Fig. 8). However, the reference is silent on details about (1) identifying, from the electronic signal, one or more first data packets that include a request to disable an ability to change, based on the one or more user inputs received by the user interface, the control parameter of the controller; and in response to receiving the one or more first data packets, disabling the ability to change the control parameter of the controller.
Nakayama et al. (JP 2004135040 A) discloses a remote control system for data transmission between a remote controller and in-house controller, wherein the in-house controller is equipped internally with a communication means of communicating with the control server, a control means of controlling the electrical equipment with commands from the communication means and a user, and the remote-control permitting means of determining whether the remote control by the control means is allowed. The remote-control system is also equipped with invariant request means and capable of preventing unintentional setting changes by notifying the user that no change is required when there are multiple users performing remote control of device like water heater (abstract, ¶0014, and 0026). However, the reference is silent on details about (1).
Connell et al. (WO 2016145107 A2) discloses system and method for remotely managing climate control system of a fleet of vehicle comprising a fleet server wherein the fleet server transmits a signal to the at least one vehicle to disable ability of the user to adjust operational settings of the climate control system of the at least one vehicle (abstract, Fig. 1, Fig. 4, and ¶0077). However, the reference is not related to controlling temperature of water tank and does not explicitly discloses (1) identifying, from the electronic signal, one or more first data packets that include a request to disable an ability to change, based on the one or more user inputs received by the user interface, the control parameter of the controller; and  in response to receiving the one or more first data packets, disabling the ability to change the control parameter of the controller.
Other related references are listed in “Notice of Reference Cited”.

As discloses above, none of the prior art anticipate the invention of claim 1, 11, and 20. The above references, in combination, do not render obvious the claimed invention regarding to details about (1) identifying, from the electronic signal, one or more first data packets that include a request to disable an ability to change, based on the one or more user inputs received by the user interface, the control parameter of the controller; and  in response to receiving the one or more first data packets, disabling the ability to change the control parameter of the controller. Therefore, claims 1, 11, 20 and their dependent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643